Order granting stay modified by providing therein that it is granted upon condition that within ten days from service of a copy of the order entered herein, defendant file an undertaking, with corporate surety, to insure the payment of any rents that may accrue from the time of the granting of the stay until the determination of the proceeding in the Surrogate’s Court; otherwise, motion denied. As so modified the order is affirmed, without costs. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.